Exhibit 10.1

EXECUTION VERSION

SIXTH REFINANCING AMENDMENT dated as of September 19, 2019 (this “Amendment”),
to the Credit Agreement (as defined below) among Denali Intermediate Inc., as
Holdings (“Holdings”), Dell Inc., as the Company (the “Company”), Dell
International L.L.C. as a Borrower (“Dell International”), EMC Corporation as a
Borrower (“EMC” and, together with Dell International, the “Borrowers”), the
Lenders party hereto, Credit Suisse AG, Cayman Islands Branch, as Term Loan B
Administrative Agent and Collateral Agent (the “Term Loan B Administrative
Agent”) and JPMorgan Chase Bank, N.A., as Term Loan A/Revolver Administrative
Agent (the “Term Loan A/Revolver Administrative Agent” and, together with the
Term Loan B Administrative Agent, the “Administrative Agents”).

RECITALS

A.     Holdings, the Company, the Borrowers, the Lenders party thereto from time
to time and the Administrative Agents, are party to that certain Credit
Agreement dated as of September 7, 2016 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement” and
the Credit Agreement as amended by this Amendment, the “Amended Credit
Agreement”).

B.     The Credit Agreement permits the Borrowers to obtain Credit Agreement
Refinancing Indebtedness from any Lender or Additional Lender in respect of all
or any portion of the Term Loans outstanding under the Credit Agreement in the
form of Other Term Loans and Other Term Commitments pursuant to a Refinancing
Amendment among the Company, the Borrowers, Holdings, each Administrative Agent
and each Lender and/or Additional Lender that agrees to provide all or any
portion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto.

C.     On the Sixth Amendment Effective Date (as defined below), the Borrowers
intend to (i) incur additional Term B Loans pursuant to Sections 2.21 and 9.02
of the Credit Agreement in an aggregate principal amount of $4,750,000,000.00
(the “Refinancing Term B-1 Loans”) and (ii) use the proceeds of the Refinancing
Term B-1 Loans, together with other funds available to the Borrowers, to repay
all Term B Loans outstanding immediately prior to the Sixth Amendment Effective
Date (the “Original Term B Loans”) and accrued interest thereon and to pay fees
and expenses incurred in connection with the foregoing, in accordance with
Sections 2.11, 2.18(c) and 2.21 of the Credit Agreement (collectively, the
“Refinancing Transactions”).

D.     Subject to the terms and conditions set forth herein, the Person party
hereto who has delivered a signature page as a Refinancing Term B-1 Lender (the
“Refinancing Term B-1 Lender”) has agreed to provide a commitment (the
“Refinancing Term B Commitment”) in an amount equal to $4,750,000,000.00. Any
Lender holding Original Term B Loans immediately prior to the effectiveness of
this Amendment is referred to herein as an “Existing Term B Lender”.

E.    Credit Suisse Loan Funding LLC, JPMorgan Chase Bank, N.A., Bank of
America, N.A., Barclays Bank PLC, Citigroup Global Markets Inc., Goldman Sachs
Bank USA, Deutsche Bank Securities Inc., and RBC Capital Markets are the joint
lead arrangers and joint bookrunners for this Amendment and the Refinancing Term
B-1 Loans (the “Sixth Refinancing Amendment Arrangers”).

 

1



--------------------------------------------------------------------------------

F.     Subject to the terms and conditions set forth herein, Holdings, the
Company, the Borrowers, the Administrative Agents and the Refinancing Term B-1
Lender desire to amend the Credit Agreement as set forth in Section 1.03 below
(such amendments, the “Refinancing Amendments”) in order to effect the
Refinancing Transactions. The Refinancing Amendments are a “Refinancing
Amendment” permitted by Sections 9.02 and 2.21 of the Credit Agreement to
provide for the Refinancing Term B-1 Loans.

G.    Subject to the terms and conditions set forth herein, immediately after
giving effect to the Refinancing Transactions and the effectiveness of the
Refinancing Amendments, Holdings, the Company, the Borrowers, the Administrative
Agents and the Term B Lenders have agreed to make certain other changes to the
Term B Facility as set forth in Section 1.04 below.

H.    Subject to the terms and conditions set forth herein, immediately after
giving effect to the Refinancing Transactions and the effectiveness of the
Refinancing Amendments, Holdings, the Company, the Borrowers, the Administrative
Agents and each Person (including the Refinancing Term B-1 Lender) that has
delivered a signature page hereto as a Lender, which together constitute the
Required Lenders, have agreed to make certain other changes to the Credit
Agreement as set forth in Section 1.05 below.

AGREEMENTS

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of the
parties hereto hereby agree as follows:

ARTICLE I.

SECTION 1.01.    Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Amended Credit Agreement. The rules of
construction specified in Section 1.03 of the Credit Agreement also apply to
this Amendment.

SECTION 1.02.    Refinancing Term B Commitments.

(a) Subject to the terms and conditions set forth herein, on the Sixth Amendment
Effective Date, the Refinancing Term B-1 Lender agrees to fund a Refinancing
Term B-1 Loan in a principal amount equal to $4,750,000,000.00.

(b)    Subject to the terms and conditions set forth herein, pursuant to
Section 2.21 of the Credit Agreement, effective as of the Sixth Amendment
Effective Date, for all purposes of the Loan Documents, (i) the Refinancing
Term B Commitments shall constitute “Term Commitments” and “Other
Term Commitments”, (ii) the Refinancing Term B-1 Loans shall constitute
“Term Loans”, “Term B Loans” and “Other Term Loans” and (iii) the Refinancing
Term B-1 Lender shall become an “Additional Term Lender”, “Additional Lender”, a
“Term B

 

2



--------------------------------------------------------------------------------

Lender”, a “Term Lender” and a “Lender” and shall have all the rights and
obligations of a Lender holding a Term B Loan Commitment (or, following the
making of a Refinancing Term B-1 Loan, a Term B Loan).

(c)    The Original Term B Loans of each Existing Term B Lender shall,
immediately upon the effectiveness of this Amendment, be repaid in full
(together with any unpaid fees and interest accrued thereon (including, unless
waived by such Existing Term B Lender, funding losses payable to any Existing
Term B Lenders pursuant to Section 2.16 of the Credit Agreement)) with the
proceeds of the Refinancing Term B-1 Loans and other funds available to the
Borrowers. The Borrowers shall, on the Sixth Amendment Effective Date, pay to
the Term Loan B Administrative Agent, for the accounts of the Existing Term B
Lenders, all interest, fees and other amounts accrued to the Sixth Amendment
Effective Date with respect to the Original Term B Loans.

(d)    The obligation of the Refinancing Term B-1 Lender to make Refinancing
Term B-1 Loans on the Sixth Amendment Effective Date is subject to the
satisfaction of the following conditions:

(i)    Immediately before and after giving effect to the Refinancing
Transactions, (x) the conditions set forth in paragraphs (a) and (b) of
Section 4.02 of the Credit Agreement shall be satisfied on and as of the Sixth
Amendment Effective Date, and the Refinancing Term B-1 Lender shall have
received a certificate of a Responsible Officer dated the Sixth Amendment
Effective Date to such effect and (y) the representations and warranties set
forth in Section 2.01 hereof shall be true and correct.

(ii)    The Administrative Agents and the Refinancing Term B-1 Lender shall have
received a favorable legal opinion of (A) Simpson Thacher & Bartlett LLP, New
York and Delaware counsel for the Loan Parties and (B) Skadden, Arps, Slate,
Meagher & Flom LLP, special Massachusetts counsel for the Loan Parties, in each
case, covering such matters as the Administrative Agents may reasonably request
and otherwise reasonably satisfactory to the Administrative Agents. The
Borrowers hereby request each such counsel to deliver such opinion.

(iii)    The Administrative Agents shall have received (A) a certificate of good
standing with respect to each of the Borrowers, the Company, Holdings and the
Guarantors and (B) a closing certificate executed by a Responsible Officer of
each of the Borrowers, the Company and Holdings dated the Sixth Amendment
Effective Date, substantially in the form of the closing certificate delivered
in connection with the Fifth Amendment, certifying as to the incumbency and
specimen signature of each officer executing this Amendment or any other
document delivered in connection herewith on behalf of each of the Borrowers,
the Company and Holdings and attaching (1) a true and complete copy of the
certificate of incorporation of each of the Borrowers, the Company and Holdings,
including all amendments thereto, as in effect on the Sixth Amendment Effective
Date, certified as of a recent date by the Secretary of State of the state of
its organization, that has not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to clause
(A) above, (2) a true and complete copy of the by-laws of each of the Borrowers,
the Company and Holdings as in effect on the Sixth

 

3



--------------------------------------------------------------------------------

Amendment Effective Date and at all times since the date prior to the date of
the resolutions described in clause (3) below and (3) a true and complete copy
of resolutions duly adopted by the Board of Directors, of each of the Borrowers,
the Company and Holdings authorizing the execution, delivery and performance of
this Amendment and certifying that such resolutions have not been modified,
rescinded or amended and are in full force and effect; provided that, in the
case of each of clauses (B)(1) and (B)(2) above, in lieu of attaching a copy of
any such Organizational Document, such closing certificate may include a
representation that such Organizational Document has not been amended since the
Fifth Amendment Effective Date.

(iv)    The Administrative Agents shall have received a certificate of the
Company on behalf of each Loan Party (other than the Borrowers and Holdings),
dated the Sixth Amendment Effective Date and executed by a Responsible Officer
of the Company, certifying that, except as otherwise indicated therein, there
have been no material amendments, supplements or modifications since the Fifth
Amendment Effective Date to the documents delivered on the Fifth Amendment
Effective Date pursuant to clauses (i) and (ii) of Section 4.01(d) of the Credit
Agreement.

(v)    The Term Loan B Administrative Agent shall have received a Borrowing
Request in a form reasonably acceptable to the Term Loan B Administrative Agent
requesting that the Refinancing Term B-1 Lender make the Refinancing Term B-1
Loans to the Borrowers on the Sixth Amendment Effective Date.

(vi)    The Term Loan B Administrative Agent shall have received a notice of
prepayment with respect to the Original Term B Loans setting forth the
information required by Section 2.11(f) of the Credit Agreement on the Sixth
Amendment Effective Date.

(vii)    The Administrative Agents and the Sixth Refinancing Amendment Arrangers
shall have received all documentation at least three Business Days prior to the
Sixth Amendment Effective Date and other information about the Loan Parties that
shall have been reasonably requested in writing at least 10 Business Days prior
to the Sixth Amendment Effective Date and that the Administrative Agents or the
Sixth Refinancing Amendment Arrangers have reasonably determined is required by
United States regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation Title
III of the USA Patriot Act.

(viii)    If either Borrower qualifies as a “legal entity” customer under 31
C.F.R. § 1010.230 and either Administrative Agent has provided such Borrower the
name of each requesting Lender and its electronic delivery requirements at least
10 Business Days prior the Sixth Amendment Effective Date, each such Lender
requesting a certification regarding beneficial ownership as required by 31
C.F.R. § 1010.230 (such certification, the “Beneficial Ownership Certification”)
shall have received, at least three (3) Business Days prior to the Sixth
Amendment Effective Date, the Beneficial Ownership Certification in relation to
such Borrower.

 

4



--------------------------------------------------------------------------------

(ix)    The Administrative Agents shall have received a certificate from a
Financial Officer of the Company certifying that the Company and its
Subsidiaries, on a consolidated basis after giving effect to the transactions
contemplated hereby, are Solvent.

(x)    The conditions to effectiveness of this Amendment set forth in
Section 1.06 hereof (other than paragraph (b) thereof) shall have been
satisfied.

(xi)    Each Loan Party shall have entered into a reaffirmation agreement, in
form and substance reasonably satisfactory to the Administrative Agents.

SECTION 1.03.    Refinancing Amendments. Effective as of the Sixth Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

(i)    The following definitions are hereby added in the appropriate
alphabetical order to Section 1.01 of the Credit Agreement (or, to the extent
applicable, are hereby amended and restated in their entirety):

“Original Term B Loans” has the meaning assigned thereto in the Sixth
Refinancing Amendment.

“Refinancing Term B-1 Loans” has the meaning assigned thereto in the Sixth
Refinancing Amendment.

“Sixth Refinancing Amendment” means the Sixth Refinancing Amendment to this
Agreement dated as of September 19, 2019, among Holdings, the Company, the
Borrowers, the Term B Lenders party thereto and the Administrative Agents.

“Sixth Refinancing Amendment Arrangers” means Credit Suisse Loan Funding LLC,
JPMorgan Chase Bank, N.A., Bank of America, N.A., Barclays Bank PLC, Citigroup
Global Markets Inc., Goldman Sachs Bank USA, Deutsche Bank Securities Inc., and
RBC Capital Markets.

“Sixth Amendment Effective Date” has the meaning assigned thereto in the Sixth
Refinancing Amendment.

“Sixth Refinancing Amendment Reaffirmation Agreement” means the Reaffirmation
Agreement dated as of September 19, 2019, among Holdings, the subsidiaries of
Holdings party thereto and the Term Loan B Administrative Agent.

“Term B Maturity Date” means September 19, 2025.

(ii)    The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by:

(i)    amending and restating clause (a) in its entirety as follows:

“(a) with respect to any Term B Loan, (i) 1.00% per annum in the case of an ABR
Loan, or (ii) 2.00% per annum in the case of a Eurocurrency Loan,” and

 

5



--------------------------------------------------------------------------------

(iii)    The definition of “Security Documents” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding the text “, the Sixth Refinancing
Amendment Reaffirmation Agreement” just before the text “and each other security
agreement” appearing in such definition.

(iv)    The definition of “Term B Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

““Term B Commitment” means, with respect to each Term B Lender, its obligation
to make a Refinancing Term B-1 Loan to the Borrowers pursuant to the Sixth
Refinancing Amendment. On the Sixth Amendment Effective Date the initial
aggregate principal amount of the Term B Commitments is $4,750,000,000.00.”

(v)    The definition of “Term B Loan” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““Term B Loan” means a Term B Loan made pursuant to clause (c) of Section 2.01,
a New Term B Loan made pursuant to the First Refinancing Amendment and a
Refinancing Term B-1 Loan made pursuant to the Sixth Refinancing Amendment.”

(vi)    Clause (a) of Section 2.10 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Subject to adjustment pursuant to paragraph (c) of this Section, the Borrowers
shall repay (i) Term A-2 Loan Borrowings on the dates and in the amounts set
forth on Annex I, (ii) Term Loan B Borrowings on the last day of each of
January, April, July and October (commencing on January 31, 2020) in the
principal amount of Term B Loans equal to (A) the aggregate outstanding
principal amount of the Term B Loans on the Sixth Amendment Effective Date
(after giving effect to the Sixth Refinancing Amendment) multiplied by
(B) 0.25%, (iii) Term A-4 Borrowings on the dates and in the amounts set forth
on Annex II, and (iv) Term A-6 Borrowings on the dates and in the amounts set
forth on Annex III, in each case together with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of such payment;
provided that if any such date is not a Business Day, such payment shall be due
on the preceding Business Day.”

 

6



--------------------------------------------------------------------------------

(vii)    Clause (a)(i) of Section 2.11 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“(a)(i)    The Borrowers shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, without premium or penalty (subject
to the immediately succeeding proviso); provided that in the event that, on or
prior to the six month anniversary of the Sixth Amendment Effective Date, the
Borrowers (i) make any prepayment of Term B Loans in connection with any
Repricing Transaction the primary purpose of which is to decrease the Effective
Yield on such Term B Loans or (ii) effect any amendment of this Agreement
resulting in a Repricing Transaction the primary purpose of which is to decrease
the Effective Yield on the Term B Loans, the Borrowers shall pay to the Term
Loan B Administrative Agent, for the ratable account of each of the applicable
Lenders, (x) in the case of clause (i), a prepayment premium of 1% of the
principal amount of the Term B Loans being prepaid in connection with such
Repricing Transaction and (y) in the case of clause (ii), an amount equal to 1%
of the aggregate amount of the applicable Term B Loans outstanding immediately
prior to such amendment that are subject to an effective pricing reduction
pursuant to such Repricing Transaction.”

(viii)    Section 2.20(b) of the Credit Agreement shall be amended by amending
and restating clause (x) of the fourth proviso thereof in its entirety as
follows:

“prior to March 19, 2020, with respect to any Incremental Term Loans incurred
pursuant to clause (a) of the definition of “Incremental Cap” and which have a
maturity date less than one year after the Term B Maturity Date, in the event
that the Applicable Rates for any Incremental Term B Loan are greater than the
Applicable Rates for the Term B Loans by more than 0.75% per annum, then the
Applicable Rates for the Term B Loans shall be increased to the extent necessary
so that the Applicable Rates for the Term B Loans are equal to the Applicable
Rates for the Incremental Term B Loans minus 0.75% per annum,”

(ix)    Section 5.10 of the Credit Agreement shall be amended by adding the
following sentence at the end thereof:

“The Borrowers will use the proceeds of the Term B Loans, together with other
funds available to the Borrowers, on the Sixth Amendment Effective Date to repay
in full all of the Original Term B Loans (as defined in the Sixth Refinancing
Amendment) together with all accrued and unpaid interest, fees and other amounts
due in respect thereof.”

 

7



--------------------------------------------------------------------------------

SECTION 1.04.    Additional Term Loan B Facility Amendments. Effective as of the
Sixth Amendment Effective Date, immediately after giving effect to the
Refinancing Transactions, the Credit Agreement is hereby amended as follows:

(i)    The following definition is hereby added in the appropriate alphabetical
order to Section 1.01 of the Credit Agreement:

““LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period and LIBO Rate, timing and frequency of determining rates
and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Term Loan B Administrative Agent, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Term Loan B Administrative Agent in a manner
substantially consistent with market practice (or, if the Term Loan B
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Term Loan B Administrative Agent determines with the
consent of the Borrowers (such consent not to be unreasonably withheld)).”

(ii)    Section 2.14 of the Credit Agreement shall be amended by amending and
restating the last paragraph thereof in its entirety as follows:

“Notwithstanding the foregoing, (x) with respect to the Term A Facilities and
the Revolving Facility only, if the Term Loan A/Revolver Administrative Agent
has made the determination described in clause (a) of this Section 2.14 and/or
is advised by the Required Lenders of their determination in accordance with
clause (b) of this Section 2.14 and the Borrowers shall so request, the Term
Loan A/Revolver Administrative Agent, the Required Lenders and the Borrowers
shall negotiate in good faith to amend the definition of “LIBO Rate” and other
applicable provisions to preserve the original intent thereof in light of such
change; provided that, until so amended, such Impacted Loans will be handled as
otherwise provided pursuant to the terms of this Section 2.14, and (y) with
respect to the Term B Facility only, notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Term Loan B Administrative
Agent determines (which determination shall be conclusive absent manifest
error), or the Borrowers notify the Term Loan B Administrative Agent that the
Borrowers have determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period and such circumstances are unlikely to be temporary;
or

 

8



--------------------------------------------------------------------------------

(ii)    the administrator of LIBOR or a Governmental Authority having
jurisdiction over the Term Loan B Administrative Agent has made a public
statement identifying a specific date after which LIBOR shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Term Loan B
Administrative Agent or receipt by the Term Loan B Administrative Agent of such
notice, as applicable, the Term Loan B Administrative Agent and the Borrowers
may amend this Agreement (solely with respect to the Term B Facility) to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the Term
Loan B Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Required Term B Loan Lenders have delivered to the Term Loan B Administrative
Agent written notice that such Required Term B Loan Lenders do not accept such
amendment. If no LIBOR Successor Rate has been determined and the circumstances
under clause (i) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Term Loan B Administrative Agent will promptly so notify
the Borrowers and each Term B Lender. Thereafter, (A) the obligation of the Term
B Lenders to make, continue or convert into Eurocurrency Loans shall be
suspended (to the extent of the affected Eurocurrency Loans or Interest
Periods), and (B) the Adjusted LIBO Rate component shall no longer be utilized
in determining the Alternate Base Rate. Upon receipt of such notice, a Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Term B Loans that are Eurocurrency Loans (to the extent of the affected
Eurocurrency Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Term B Loans that are
ABR Loans (subject to the foregoing clause (B)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.”

 

9



--------------------------------------------------------------------------------

SECTION 1.05.    Additional Amendments. Effective as of the Sixth Amendment
Effective Date, immediately after giving effect to the Refinancing Transactions,
the Credit Agreement is hereby amended as follows:

(i)    The definition of “IPO” set forth in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“IPO” means any transaction (other than a public offering pursuant to a
registration statement on Form S-8) after the Effective Date that results in the
common Equity Interests of Parent being publicly held or traded (including, for
the avoidance of doubt, the offering of Class C Common Stock in connection with
the Class V Transaction).

(ii)    A new Section 9.20 is hereby added as set forth below:

SECTION 9.20.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

10



--------------------------------------------------------------------------------

(b)    As used in this Section 9.20, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

SECTION 1.06.    Amendment Effectiveness. This Amendment shall become effective
as of the first date (the “Sixth Amendment Effective Date”) on which the
following conditions have been satisfied:

(a)    The Administrative Agents and the Sixth Refinancing Amendment Arrangers
(or their counsel) shall have received from (i) the Borrowers, (ii) Holdings,
(iii) the Company, (iv) the Refinancing Term B-1 Lender, (v) the Administrative
Agents, (vi) solely with respect to the amendments described in Section 1.04 and
immediately after giving effect to the Refinancing Transactions, the Term B
Lenders and (vii) solely with respect to the amendments described in
Section 1.05 hereof and immediately after giving effect to the Refinancing
Transactions, Lenders that together constitute the Required Lenders either
(x) counterparts of this Amendment signed on behalf of such parties or
(y) written evidence satisfactory to the Administrative Agents (which may
include facsimile or other electronic transmissions of signed signature pages)
that such parties have signed counterparts of this Amendment.

(b)    The conditions to the making of the Refinancing Term B-1 Loans set forth
in Section 1.02(d) hereof (other than clause (x) thereof) shall have been
satisfied.

(c)    The Borrowers shall have obtained Refinancing Term B Commitments in an
aggregate amount equal to $4,750,000,000.00. The Borrowers shall have paid in
full, or substantially concurrently with the satisfaction of the other
conditions precedent set forth in this Section 1.06 shall pay in full (i) all of
the Original Term B Loans, (ii) all accrued and unpaid fees and interest with
respect to the Original Term B Loans and (iii) to the extent invoiced, any
amounts payable to the Persons that are Existing Term B Lenders immediately
prior to the Sixth Amendment Effective Date pursuant to Section 2.16 of the
Credit Agreement, in each case, with such payments to be made with the cash
proceeds of the Refinancing Term B-1 Loans to be made on the Sixth Amendment
Effective Date and other funds available to the Borrowers.

 

11



--------------------------------------------------------------------------------

(d)    The Administrative Agents and the Sixth Refinancing Amendment Arrangers
shall have received, in immediately available funds, payment or reimbursement of
all costs, fees, out-of-pocket expenses, compensation and other amounts then due
and payable in connection with this Amendment, including, to the extent invoiced
at least one Business Day prior to the Sixth Amendment Effective Date, the
reasonable fees, charges and disbursements of counsel for the Administrative
Agents and the Sixth Refinancing Amendment Arrangers.

(e)    The Borrowers shall have paid to the Sixth Refinancing Amendment
Arrangers the fees in the amounts previously agreed in writing to be received on
the Sixth Amendment Effective Date.

The Term Loan B Administrative Agent shall notify the Borrowers, the Refinancing
Term B-1 Lender and the other Lenders of the Sixth Amendment Effective Date and
such notice shall be conclusive and binding. Notwithstanding the foregoing, the
amendments effected hereby shall not become effective and the consents provided
by the Lenders party hereto and the obligations of the Refinancing Term B-1
Lender hereunder to make Refinancing Term B-1 Loans will automatically
terminate, if each of the conditions set forth or referred to in
Sections 1.02(d) and 1.06 hereof has not been satisfied at or prior to 5:00
p.m., New York City time, on September 19, 2019.

ARTICLE II.

Miscellaneous

SECTION 2.01.    Representations and Warranties. (a) To induce the other parties
hereto to enter into this Amendment, the Borrowers represent and warrant to each
of the Lenders, including the Refinancing Term B-1 Lender, and the
Administrative Agents that, as of the Sixth Amendment Effective Date and after
giving effect to the transactions and amendments to occur on the Sixth Amendment
Effective Date, this Amendment has been duly authorized, executed and delivered
by each of Holdings, the Company and the Borrowers and constitutes, and the
Amended Credit Agreement will constitute, its legal, valid and binding
obligation, enforceable against each of the Loan Parties in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(b)    The representations and warranties of each Loan Party set forth in the
Loan Documents are, after giving effect to this Amendment on such date, true and
correct in all material respects on and as of the Sixth Amendment Effective Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties were true and correct in all
material respects as of such earlier date and, to the extent any such
representations and warranties are qualified as to materiality, Material Adverse
Effect or similar language, such representations and warranties shall be true
and correct in all respects).

(c)    After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred and is continuing on the
Sixth Amendment Effective Date.

 

12



--------------------------------------------------------------------------------

(d)    On the Sixth Amendment Effective Date, immediately after the consummation
of the transactions contemplated under this Amendment to occur on the Sixth
Amendment Effective Date, the Company and its Subsidiaries are, on a
consolidated basis after giving effect to such transactions, Solvent.

SECTION 2.02.    Effect of Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders or the
Administrative Agents under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. The parties hereto
acknowledge and agree that the amendment of the Credit Agreement pursuant to
this Amendment and all other Loan Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement and the other Loan Documents as in effect prior to the Sixth Amendment
Effective Date. Nothing herein shall be deemed to establish a precedent for
purposes of interpreting the provisions of the Credit Agreement or entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply to and be effective only with respect
to the provisions of the Credit Agreement and the other Loan Documents
specifically referred to herein.

(b)    On and after the Sixth Amendment Effective Date, each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import, and each reference to the Credit Agreement, “thereunder”,
“thereof”, “therein” or words of like import in any other Loan Document, shall
be deemed a reference to the Amended Credit Agreement. This Amendment shall
constitute a Refinancing Amendment entered into pursuant to Section 2.21 of the
Credit Agreement and a “Loan Document” for all purposes of the Credit Agreement
and the other Loan Documents.

SECTION 2.03.    Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York. The provisions
of Sections 9.09 and 9.10 of the Amended Credit Agreement shall apply to this
Amendment to the same extent as if fully set forth herein.

SECTION 2.04.    Indemnity; Costs and Expenses. The provisions of Section 9.03
of the Credit Agreement apply mutatis mutandis to each of the Sixth Refinancing
Amendment Arrangers, their respective affiliates and controlling persons and the
respective officers, directors, members, partners, employees, advisors, agents
and representatives of each of the foregoing and their successors and permitted
assigns (together with the Sixth Refinancing Amendment Arrangers, the “Arranger
Group”) in respect of their activities and roles in connection with the
transactions contemplated by this Amendment to the same extent as if the
Arranger Group in their respective capacities under this Amendment were named
therein. The Borrowers agree to reimburse the Administrative Agents and the
Sixth Refinancing Amendment Arrangers for their reasonable out of pocket
expenses in connection with this Amendment and the transactions contemplated
hereby, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Administrative Agents and the Sixth
Refinancing Amendment Arrangers.

 

13



--------------------------------------------------------------------------------

SECTION 2.05.    Affiliate Activities. The Sixth Refinancing Amendment Arrangers
and their respective affiliates may be providing debt financing, equity capital
or other services (including, without limitation, financial advisory services)
to the Company in respect of which Lenders may have conflicting interests
regarding the transactions contemplated herein and otherwise. The Sixth
Refinancing Amendment Arrangers and their respective affiliates are under no
obligation or duty as a result of such roles to take any action or refrain from
taking any action with respect to the transactions contemplated by this
Amendment and each party hereto hereby waives, to the fullest extent permitted
by law, any claims it may have against any Sixth Refinancing Amendment Arranger
or its affiliates related thereto for breach of fiduciary duty or alleged breach
of fiduciary duty in connection with the transactions contemplated by this
Amendment.

SECTION 2.06.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart hereof.

SECTION 2.07.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.

 

DENALI INTERMEDIATE INC. BY  

/s/ Robert L. Potts

NAME:   Robert L. Potts TITLE:   Senior Vice President and Assistant Secretary
DELL INC. BY  

/s/ Robert L. Potts

NAME:   Robert L. Potts TITLE:   Senior Vice President and Assistant Secretary
DELL INTERNATIONAL L.L.C. BY  

/s/ Robert L. Potts

NAME:   Robert L. Potts TITLE:   Senior Vice President and Assistant Secretary
EMC CORPORATION BY  

/s/ Robert L. Potts

NAME:   Robert L. Potts TITLE:   Senior Vice President and Assistant Secretary

 

15



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender, the Refinancing Term B-1 Lender, Term

Loan B Administrative Agent and Collateral Agent

BY  

/s/ Judith E. Smith

Name:   Judith E. Smith Title:   Authorized Signatory BY  

/s/ Emerson Almeida

Name:   Emerson Almeida Title:   Authorized Signatory

JPMORGAN CHASE BANK, N.A.,

as a Lender and as the Term Loan A/Revolver

Administrative Agent BY  

/s/ Bruce S. Borden

Name:   Bruce S. Borden Title:   Executive Director

 

16